Citation Nr: 0203235	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  01-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for pes planus.

(The issue of entitlement to service connection for plantar 
warts will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to May 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 RO decision which denied service connection 
for pes planus and plantar warts.  

The present Board decision addresses the issue of service 
connection for pes planus.  The Board is undertaking 
additional development on the issue of service connection for 
plantar warts pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903))  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue of service 
connection for plantar warts.


FINDING OF FACT

Pes planus preexisted active military service and did not 
increase in severity on account of service.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1153 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.303, 3.306 (2001). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from September 
1978 to May 1979.  His service medical records indicate that 
moderate pes planus (flat feet) was noted at the time of his 
enlistment examination in August 1978.  In February 1979, he 
was seen with complaints of pain in his right foot for one 
year; it was noted the arch was fallen; and the assessment 
was flat feet.  His separation examination in March 1979 
noted a plantar wart on the lateral aspect of his right foot; 
there was no mention of pes planus.  On an accompanying 
medical history form, the veteran checked a space to indicate 
a history of foot trouble; the reviewing examiner noted this 
referred to plantar warts on the right foot.

Prison outpatient records from 1999 to 2001, including 
general medical examinations, describe no problems with the 
feet.

In January 2001, the veteran filed a claim for service 
connection for a condition of the feet which he specified as 
plantar warts.

In June 2001, the RO denied service connection for pes planus 
and plantar warts.

In a July 2001 notice of disagreement, the veteran said he 
still had problems with plantar warts.  He also said service 
records noted foot problems which he felt were aggravated by 
service.

In a September 2001 substantive appeal, the veteran asserted 
that a plantar wart on his right foot still existed.  He also 
claimed there was aggravation of his pes planus by his period 
of service.  

Analysis

The file shows that in correspondence, the rating decision, 
and the statement of the case, the RO has notified the 
veteran of the evidence necessary to substantiate his claim 
for service connection for pes planus.  Relevant medical 
records have been obtained.  The Board finds that a VA 
examination is not warranted under the circumstances of the 
case; current findings as to any pes planus, so many years 
after service, would not tend to show that pre-service pes 
planus was aggravated by service.  The notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131;  38 C.F.R. 
§ 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The veteran's service medical records indicate that moderate 
pes planus was noted on the 1978 examination for entrance 
into service.  As the condition was noted on the entrance 
examination, the presumption of soundness does not apply.  
38 U.S.C.A. §§ 1111, 1137.  Service connection would only be 
possible if pre-service pes planus was aggravated by service.  
In early 1979, the veteran was seen for right foot pain for 
the past one year (i.e., since before service), and he was 
noted to have pes planus.  Other service medical records do 
not refer to the condition.  Pes planus was not even noted on 
the 1979 service separation examination (only a right foot 
plantar wart was noted).  Post-service medical records do not 
mention pes planus.

The Board has taken note of the degree of pes planus found on 
the service entrance examination, the isolated complaint of 
pes planus on one occasion during service, the absence of a 
notation of pes planus on the separation examination, and the 
absence of any medical evidence of pes planus after service 
(especially shortly after service).  Considering the degree 
of pes planus before, during, and shortly after service, it 
is clear that the pre-service condition did not permanently 
increase in severity on account of service.  Thus there was 
no service aggravation of pre-service pes planus.

The veteran's pes planus was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for pes planus, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for pes planus is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



